IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JEROME MADISON,                         §
                                          §   No. 247, 2018
        Defendant-Below,                  §
        Appellant,                        §   Court Below—Superior Court
                                          §   of the State of Delaware
        v.                                §
                                          §   ID No. N1312014951
  STATE OF DELAWARE,                      §
                                          §
       Plaintiff-Below,                   §
       Appellee.

                           Submitted: December 5, 2018
                           Decided: December 11, 2018

Before STRINE, CHIEF JUSTICE; SEITZ, and TRAYNOR, Justices.

                                   ORDER

      This 11th day of December, 2018, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

April 11, 2018 Memorandum Opinion and Order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Gary F. Traynor
                                            Justice